11 N.Y.2d 867 (1962)
In the Matter of the Claim of Richard Lillis, Respondent,
v.
Hard Manufacturing Co., et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued March 29, 1962.
Decided April 5, 1962.
Morgan F. Bisselle and Warren C. Tucker for appellants.
Louis J. Lefkowitz, Attorney-General (Jorge L. Gomez and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs to respondent Workmen's Compensation Board; no opinion.